Title: To Thomas Jefferson from William Armistead Burwell, 15 January 1809
From: Burwell, William Armistead
To: Jefferson, Thomas


                  
                     January 15th 1809
                  
                  W A Burwell received your friendly note of yesterday, & feels grateful for your kind wishes. to day he is engaged with F. Gilmer—but hereafter will continue, to partake of your family dinners—from which he has derived so much pleasure—be assured my dear Sir, your goodness is gratefully rememberd
               